 
Exhibit 10.5L
 
LONG TERM INCENTIVE PERFORMANCE CASH AWARD AGREEMENT
PURSUANT TO THE JOHN BEAN TECHNOLOGIES CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN


This Agreement is made as of <<Grant Date>> (the "Grant Date") by JOHN BEAN
TECHNOLOGIES CORPORATION, a Delaware corporation, (the "Company") and
<<Participant Name>> (the "Employee").


In 2008, the Board of Directors of the Company (the “Board”) adopted the John
Bean Technologies Corporation Incentive Compensation and Stock Plan (the
"Plan"). The Plan, as it may be amended and continued, is incorporated by
reference and made a part of this Agreement and will control the rights and
obligations of the Company and the Employee under this Agreement.  Except as
otherwise expressly provided herein, all capitalized terms have the meanings
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the provisions of the Plan will control.


The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant a contingent cash award to the Employee, the amount of
which will vary based on the Company’s performance, as an inducement to remain
in the service of the Company or one of its affiliates (collectively, the
“Employer”), and as an incentive for increased efforts during such service.  The
Compensation Committee intends that the Award granted herein qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended.
 
The Committee, on behalf of the Company, grants to the Employee a cash award
representing a contingent opportunity to earn a cash payment (the “Award”).  <<
$ amount >> is the “Target Award.”  Each Award is a cash award calculated in
accordance with the terms set forth below.  The amount of the Award ultimately
earned by the Employee will depend upon the Company’s << year>> performance
on << number >> performance criteria - << identify performance criteria >>.  The
actual amount of the Award earned by the Employee will be determined at a
meeting of the Committee following the completion of the << year>> calendar
year, at which time the Committee will certify whether the performance criteria
have been satisfied and will review and approve the Company’s calculation of the
Company’s performance on the << number >> measures’ specified performance
criteria.  The total amount of cash paid to the Employee in respect of the Award
will vary between 0 - 200% of the Target Award amount depending on where in the
specified performance range for each measure the Company’s full year performance
on the << number >> measures falls.  There will be a minimum level for each
measure below which the Employee will receive 0% of the Target Award, and
correspondingly a maximum performance level which, even if exceeded, will not
generate more than 200% of the Target Award.  In between the minimum and maximum
performance targets the performance level of each measure will be plotted on a
predefined curve which will indicate the percent of the Target Award achieved
(see attached).  The performance achieved on each measure will be added together
and divided by << number >> to determine the actual percentage payout of the
Target Award amount.
 
 
The Award is made upon the following terms and conditions:


1.             Vesting.  The amount of the Award ultimately earned by the
Employee will vest on the first trading day in the third year after the grant
date (the “Vesting Date”).  Upon the Vesting Date, the amount of the Award
earned by the Employee will be promptly paid in the form of a check or other
cash instrument to the Employee.  In the event of the Employee’s retirement
under the Company’s pension plan on or after age 62, the Award will not vest
until the Vesting Date and upon such Vesting Date, the Award will be promptly
paid in the form of a check or other cash instrument to the Employee (and, in
any event, within 70 days thereafter), with the amount of the resulting Award to
be determined on the basis of the Company’s achievement of the performance
criteria.  Notwithstanding the foregoing, the Award will vest in the event of
the Employee’s death or Disability, or a Change in Control of the Company and
will be promptly paid in the form of a check or other cash instrument (and, in
any event, within 70 days). For purposes of determining the amount of the
resulting Award in such an event, it will be assumed that the Company achieved
“target” performance on each of the performance measures, resulting in the
payment of 100% of the Target Award amount of this grant.   All rights to any
amount pursuant to this Award will be forfeited upon termination of the
Employee’s employment with the Employer before the Vesting Date for a reason
other than death, Disability or retirement under the Company’s pension plan on
or after age 62.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.5L

 
2.             Adjustment.  The Committee shall make equitable adjustments to
the financial results utilized for determining the level of achievement of the
performance criteria as it determines to be appropriate to eliminate the impact
of subsequent events that are objective, represent unusual or extraordinary
items or events or are otherwise determined to be appropriate to adjust for,
including (i) restructurings, discontinued operations, foreign currency
translation, acquisitions and dispositions and mark-to-market accounting, (ii)
charges relating to impairment and other unusual or nonrecurring charges and
(iii) a change in tax law or accounting standards, practices or policies;
provided, any such substitutions or adjustments shall be made in such a manner
so as to comply with Treas. Reg. Section 1.162-27(e)(2)(iii)(C).


3.             No Limitation on Rights of the Company.  The granting of this
Award will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.


4.             Employment.  Nothing in this Agreement or in the Plan will be
construed as constituting a commitment, guarantee, agreement or understanding of
any kind or nature that the Employer will continue to employ the Employee, or as
affecting in any way the right of the Employer to terminate the employment of
the Employee at any time.


5.             Government Regulation.  The Company’s obligation to deliver cash
following the Vesting Date will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies as may be
required.


6.             Withholding.  The Employer will comply with all applicable
withholding tax laws, and will be entitled to take any action necessary to
effectuate such compliance. The Company may withhold a portion of the cash to
which the Employee or beneficiary otherwise would be entitled equivalent in
value to the taxes required to be withheld, determined based upon the finally
determined amount of the Award hereunder.  


7.             Non-Transferability.  No interest of the Employee or any
beneficiary in or under this Agreement will be assignable or transferable by
voluntary or involuntary act, by operation of law, other than by testamentary
bequest or devise, or the laws of descent or distribution.  All rights of the
Employee and his or her beneficiary in and under this Agreement will be wholly
inalienable and beyond the power of any person to anticipate or in any way
create a lien or encumbrance upon them.  Payment of any amount of the Award will
be made only to the Employee, or, if the Committee has been provided with
evidence acceptable to it that the Employee is legally incompetent, the
Employee's personal representative, or, if the Employee is deceased, to the
beneficiaries or personal representative that the Employee has designated, in
the manner required by the Committee.  The Committee may require documentation
from and/or signatures of an Employee’s personal representative or
beneficiaries.  Any effort to assign or transfer a right under this Agreement in
contravention of this Section 7 will be wholly ineffective, and will be grounds
for termination by the Committee of all rights of the Employee and his or her
personal representative or beneficiary in and under this Agreement.


8.             Notice.  Any notice to the Company provided for in this Agreement
will be addressed to it in care of its Secretary, John Bean Technologies
Corporation, 70 West Madison Street, Suite 4400, Chicago, Illinois 60602, and
any notice to the Employee (or other person entitled to receive the cash) will
be addressed to such person at the Employee’s address now on file with the
Company, or to such other address as either may designate to the other in
writing.  Any notice will be deemed to be duly given when enclosed in a properly
sealed envelope addressed as stated above and deposited, postage paid, in a post
office or branch post office regularly maintained by the United States
government.
 
9.             Administration.  The Committee administers the Plan.  The
Employee’s rights under this Agreement are expressly subject to the terms and
conditions of the Plan, a copy of which may be accessed through the Fidelity
NetBenefits website, including any guidelines the Committee adopts from time to
time.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.5L
 
 
10.            Binding Effect.  This Agreement will inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.


11.           Sole Agreement.  This Agreement is the entire agreement between
the parties to it, and any and all prior oral and written representations are
merged into this Agreement.  This Agreement may only be amended by written
agreement between the Company and the Employee.  Employee expressly acknowledges
that the form of the grant agreement that the Employee accepts electronically
through the Fidelity NetBenefits website is intended to facilitate the
administration of this cash award and may not be a full version of this
Agreement due to limitations inherit in such website that are imposed by
Fidelity.  The terms of this Agreement will govern the Employee’s award in the
event of any inconsistency with the agreement viewed or accepted by the Employee
on the Fidelity NetBenefits website.


12.            Governing Law.  The interpretation, performance and enforcement
of this Agreement will be governed by the laws of the State of Delaware.


13.           Privacy.  Employee acknowledges and agrees to the Employer
transferring certain personal data of such Employee to the Company for purposes
of implementing, performing or administering the Plan or any related
benefit.  Employee expressly gives his consent to the Employer and the Company
to process such personal data.


Executed as of the Grant Date.


JOHN BEAN TECHNOLOGIES CORPORATION

 
Vice President, Human Resources
 
<<Signed Electronically>>
             
<<Social Security Number>>
             
<<Acceptance Date>>